Exhibit 10.2

 

LIMITED WAIVER AND TENTH AMENDMENT

TO CREDIT AGREEMENT

THIS LIMITED WAIVER AND TENTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”),
dated to be effective as of July 31, 2013 (the “Amendment Effective Date”), is
entered into by and among BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas
limited liability company (the “Borrower”), the Guarantors party hereto (the
“Guarantors”), CAPITAL ONE, N.A., as Administrative Agent for the Lenders
(“Administrative Agent”) and the Lenders signatory hereto (the “Lenders”).

RECITALS

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Credit Agreement dated December 24, 2010 (as amended by that First
Amendment dated May 31, 2011, that Waiver and Second Amendment dated June 30,
2011, that Limited Waiver and Third Amendment dated November 8, 2012, that
Fourth Amendment to Credit Agreement dated December 21, 2012, that Fifth
Amendment to Credit Agreement dated June     , 2013, that Sixth Amendment to
Credit Agreement dated January 31, 2013, that Limited Waiver and Seventh
Amendment to Credit Agreement dated February 22, 2013, that Eighth Amendment to
Credit Agreement dated March 26, 2013, and that Limited Waiver and Ninth
Amendment to Credit Agreement dated April 10, 2013 and as further amended,
restated, supplemented or modified from time to time, the “Credit Agreement”);

WHEREAS, the Administrative Agent has advised Borrower of its intent to
redetermine the Borrowing Base in accordance with the Credit Agreement on
July 31, 2013;

WHEREAS, the Borrower is in the process of obtaining refinancing of the Credit
Agreement and selling certain oil and gas properties to Renaissance Offshore,
LLC (“Renaissance”) pursuant to a purchase and sale agreement with respect
thereto dated as of             , 2013 (“Second Renaissance PSA”) and has
requested that the Administrative Agent and the Lenders (a) extend the date of
the Borrowing Base redetermination to August 30, 2013, (b) waive compliance with
the financial covenants in the Credit Agreement for the fiscal quarter ended
June 30, 2013, (c) consent to the sale to Renaissance pursuant to the terms set
forth in the Renaissance PSA (the “Second Renaissance Sale”) and (d) amend
certain other provisions as set forth herein, each in consideration for PPVA
Black Elk Equity LLC’s agreement to purchase all Commitments and Loans under the
Credit Agreement on or before August 30, 2013; and

WHEREAS, the Lenders and the Administrative Agent have agreed to provide such
waivers and amendments as reflected in this Amendment, subject to the terms and
conditions herein, and provided that the Borrower and the Guarantors ratify and
confirm all of their respective obligations under the Credit Agreement and the
Loan Documents.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

 

-1-



--------------------------------------------------------------------------------

2. Limited Consent. Subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders signatory hereto hereby consent to the
Second Renaissance Sale, provided such sale is in accordance with the terms of
the Second Renaissance PSA.

3. Limited Waiver. Subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders hereby waive any Event of Default arising
under the Credit Agreement as a result of the failure of the Borrower to comply
with Section 9.01(a), Section 9.01(b), and Section 9.01(c) of the Credit
Agreement as of and for the fiscal quarter ended June 30, 2013. The waivers set
forth in this Section 3 (the “Default Waiver”) are limited to the extent
specifically set forth in the sentence above and no other terms, covenants or
provisions of the Credit Agreement or any other Loan Document are intended to be
affected hereby. The Default Waiver is granted only with respect to the failure
of the Borrower to comply with Section 9.01(a), Section 9.01(b) and
Section 9.01(c) as of and for the fiscal quarter ended June 30, 2013 and shall
not apply to any violation of Section 9.01(a), Section 9.01(b) and
Section 9.01(c) with respect to any fiscal quarter other than the fiscal quarter
ended June 30, 2013, or any actual or prospective default or violation of any
other provision of the Credit Agreement or any other Loan Document. The Default
Waiver shall not in any manner create a course of dealing or otherwise impair
the future ability of the Administrative Agent or the Lenders to declare a
Default or Event of Default under or otherwise enforce the terms of the Credit
Agreement or any other Loan Document with respect to any matter other than those
specifically and expressly waived in the Default Waiver.

4. Amendment to Credit Agreement. The Credit Agreement is hereby amended as
follows:

(a) Notwithstanding anything contained in Section 2.07 of the Credit Agreement
to the contrary, the parties hereto hereby acknowledge and agree that, as of the
Amendment Effective Date, the Borrowing Base is $25,000,000.

(b) Notwithstanding anything contained in the Credit Agreement to the contrary,
the Borrower may retain the sale proceeds from the Second Renaissance Sale (the
“Sale Proceeds”) and shall not be required to upon the closing of the Second
Renaissance Sale to remit the Sale Proceeds to the Administrative Agent or the
Lenders for repayment of outstanding Borrowings. Additionally, the parties
hereto hereby agree that, notwithstanding the provisions of the Credit Agreement
including the Eighth Amendment to Credit Agreement, Borrower may retain up to
$5,000,000 in the aggregate from (i) funds which secured or supported bonds
posted by or on behalf of the Borrower with the Bureau of Ocean Management,
Regulation and Enforcement for plugging and abandonment obligations related to
oil and gas properties included in the Second Renaissance Sale or any sale of
oil and gas properties which occurred prior to the Amendment Effective Date and
(ii) the sale of any other Collateral permitted under the Credit Agreement.
Borrower hereby agrees that any amount received by Borrower pursuant to (i) and
(ii) in the foregoing sentence which singularly or in the aggregate exceeds
$5,000,000 shall be immediately paid to the Administrative Agent for the benefit
of the Lenders and shall be applied to the outstanding Borrowings per the terms
of the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

(c) Borrower hereby acknowledges and agrees that but for the agreement of PPVA
Black Elk Equity LLC (“Platinum”), an equity owner of the Borrower, to purchase
all of the Commitments and Loans under the Credit Agreement on August 30, 2013
that the Administrative Agent and Lenders would have not (i) agreed to extend
the Borrowing Base redetermination (ii) waived compliance with the financial
covenants for the fiscal quarter ended June 30, 2013 and (iii) allowed Borrower
to retain Sale Proceeds, refunds and other proceeds as agreed in clause
(b) above. The parties hereto, acknowledge and agree that, notwithstanding
anything to the contrary contained in the Credit Agreement or in clauses (a) or
(b) above, if the Borrower fails to refinance the Credit Agreement and/or
Platinum fails to purchase all Loans and Commitments under the Credit Agreement,
by August 30, 2013, the Borrowing Base shall be reduced to $0 on September 2,
2013 and shall remain $0 until the Maturity Date.

(d) If, upon the adjustment to the amount of the Borrowing Base set forth in
(c) above, the total Credit Exposures exceeds the adjusted Borrowing Base, then
the Borrower shall, notwithstanding the provisions in Section 3.04(c)(ii),
immediately prepay the Borrowings in an aggregate principal amount equal to such
excess.

(e) By execution hereof Borrower waives any rights provided in Section 2.07 to
request a Borrowing Base redetermination.

5. Reservation of Rights. Nothing contained in this Amendment is intended to
limit, nor shall it be deemed to limit or in any way affect, any of the
Administrative Agent’s or Lenders’ claims, rights or remedies under the Credit
Agreement or any of the other Loan Documents, and nothing in this Amendment
shall in any way modify, change, impair, affect, diminish, or release any
liability of Borrower and/or any Guarantor under or pursuant to the Credit
Agreement or any of the other Loan Documents or entitle Borrower and/or any
Guarantor to any other or further notice or demand whatsoever. Nothing contained
herein, nor any failure by the Administrative Agent or any Lender to exercise
any of its rights or remedies under the Credit Agreement or any of the other
Loan Documents, shall be deemed to constitute, nor is it intended to constitute,
any waiver whatsoever of any: (a) Default or Event of Default that may exist
under the Credit Agreement or under any other Loan Document; (b) term,
provision, condition, covenant or agreement contained in the Credit Agreement or
in any of the other Loan Documents; or (c) rights or remedies of the
Administrative Agent or any Lender under the Credit Agreement or any of the
other Loan Documents, at law or in equity or otherwise, or prejudice or preclude
any other or further exercise of any such right or remedy by the Administrative
Agent or the Lenders, all of which are hereby reserved.

6. Ratification. The Borrower and Guarantors hereby ratify all of their
respective Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect as amended and modified by this Amendment. Except as
specifically set forth in this Amendment, nothing in this Amendment
extinguishes, novates or releases any right, claim, lien, security interest or
entitlement of any of the Lenders or the Administrative Agent created by or
contained in any of such documents, nor is the Borrower nor any Guarantor
released from any covenant, warranty or obligation created by or contained
herein or therein.

 

-3-



--------------------------------------------------------------------------------

7. Representations and Warranties.

(a) The Borrower and Guarantors hereby represent and warrant to the
Administrative Agent and the Lenders that (i) this Amendment has been duly
executed and delivered on behalf of the Borrower and Guarantors, (ii) this
Amendment constitutes a valid and legally binding agreement enforceable against
the Borrower and Guarantors in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
(iii) after giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date hereof in all material respects as though made as of the date
hereof, (iv) after giving effect to this Amendment, no Default or Event of
Default exists under the Credit Agreement or under any Loan Document and (v) the
execution, delivery and performance of this Amendment has been duly authorized
by the Borrower and Guarantors.

(b) The Borrower hereby (i) represents and warrants to the Administrative Agent
and the Lenders that the execution of this Amendment does not violate the terms
of (A) the Indenture, (B) the Second Lien Intercreditor Agreement, (C) the W & T
Intercreditor Agreement or (D) the BP Intercreditor Agreement (collectively, the
“Intercreditor Agreements”) and (ii) covenants, represents and warrants that no
consent is required under any Intercreditor Agreement for the Borrower,
Administrative Agent or the Lenders to execute this Amendment.

8. Conditions to Effectiveness. This Amendment shall be effective on the
Amendment Effective Date only if the following are satisfied on or before such
Amendment Effective Date:

(a) the receipt by the Administrative Agent of this Amendment fully executed by
all parties hereto;

(b) the payment to the Administrative Agent for the benefit of the Lenders of
the $250,000 Amendment Fee as required under the terms of the Limited Waiver and
Ninth Amendment to Credit Agreement;

(c) the receipt by the Administrative Agent of a fully executed loan purchase
agreement, in form and substance acceptable to Administrative Agent, executed by
Platinum and Borrower reflecting Platinum’s agreement to purchase all
Commitments and Loans under the Credit Agreement on or before August 30, 2013
(the “Loan Purchase Agreement”);

(d) the receipt by the Administrative Agent of a fully executed guaranty
agreement, in form and substance acceptable to Administrative Agent, executed by
Platinum Partners Value Arbitrage Fund, L.P. (“Parent”) and certain material
subsidiaries of the Parent which guarantees the obligations of Platinum under
the Loan Purchase Agreement;

 

-4-



--------------------------------------------------------------------------------

(e) the payment to the Administrative Agent of the $250,000 Purchase Fee
required pursuant to the Loan Purchase Agreement;

(f) the payment to the Administrative Agent of all fees that are due, including
all expenses of Administrative Agent and the Lenders in connection with this
Amendment and the Loan Purchase Agreement and any billed fees and disbursements
of Andrews Kurth LLP, in connection with this Amendment and the Loan Purchase
Agreement; and

(g) the receipt by the Administrative Agent of such other documents as the
Administrative Agent or its special counsel may reasonably request.

9. Counterparts. This Amendment may be signed in any number of counterparts,
which may be delivered in original or facsimile form each of which shall be
construed as an original, but all of which together shall constitute one and the
same instrument.

10. Governing Law. This Amendment and all other documents executed in connection
herewith shall be deemed to be contracts and agreements under the laws of the
State of Texas and of the United States of America and for all purposes shall be
construed in accordance with, and governed by, the laws of Texas and of the
United States.

11. Continuing Effect of the Credit Agreement. This Amendment shall not
constitute a waiver of any provision not expressly referred to herein and shall
not be construed as a consent to any action on the part of the Borrowers or
Guarantors that would require a waiver or consent of the Lenders or an amendment
or modification to any term of the Loan Documents except as expressly stated
herein. Except as expressly modified hereby, the provisions of the Credit
Agreement and the Loan Documents are and shall remain in full force and effect.

12. References. The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular article, section or provision of this Amendment. References in this
Amendment to an article or section number are to such articles or sections of
this Amendment unless otherwise specified.

13. Headings Descriptive. The headings of the several sections and subsections
of this Amendment are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Amendment.

14. Release by Borrower and Guarantors. The Borrower and each Guarantor does
hereby release and forever discharge the Administrative Agent and each of the
Lenders and each affiliate thereof and each of their respective employees,
officers, directors, trustees, agents, attorneys, successors, assigns or other
representatives from any and all claims, demands, damages, actions,
cross-actions, causes of action, costs and expenses (including legal expenses),
of any kind or nature whatsoever, whether based on law or equity, which any of
said parties has held or may now or in the future own or hold, whether known or
unknown, for or because of any matter or thing done, omitted or suffered to be
done on or before the actual date upon which this Amendment is signed by any of
such parties (a) arising directly or indirectly out of the Credit Agreement,
Loan Documents, or any other documents, instruments or any other transactions
relating thereto and/or (b) relating directly or indirectly to all transactions
by and between the

 

-5-



--------------------------------------------------------------------------------

Borrower or Guarantors or their representatives and the Administrative Agent and
each Lender or any of their respective directors, officers, agents, employees,
attorneys or other representatives and, in either case, whether or not caused by
the sole or partial negligence of any indemnified party. Such release, waiver,
acquittal and discharge shall and does include, without limitation, any claims
of usury, fraud, duress, misrepresentation, lender liability, control, calling
of the Credit Agreement into default, exercise of remedies and all similar items
and claims, which may, or could be, asserted by any of the Borrower or
Guarantors.

15. Final Agreement of the Parties. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Signature Pages Follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

BORROWER: BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas limited liability
company By:  

/s/ Bruce P. Koch

Name:  

Bruce P. Koch

Title:  

Chief Financial Officer

GUARANTORS: BLACK ELK ENERGY FINANCE CORP., a Texas corporation By:  

/s/ Bruce P. Koch

Name:  

Bruce P. Koch

Title:  

Chief Financial Officer

BLACK ELK ENERGY LAND OPERATIONS, LLC, a Texas limited liability company By:  

/s/ Bruce P. Koch

Name:  

Bruce P. Koch

Title:  

Chief Financial Officer

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER: CAPITAL ONE, N.A. By:  

/s/ Matthew L. Molero

Name:  

Matthew L. Molero

Title:  

Vice President

LENDER: IBERIABANK By:  

/s/ W. Bryan Chapman

Name:  

W. Bryan Chapman

Title:  

EVP & Energy Lending Manager

LENDER: CADENCE BANK, N.A. By:  

/s/ Eric Broussard

Name:  

Eric Broussard

Title:  

Senior Vice President

[Signature page to Tenth Amendment to Credit Agreement]